                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:93-cr-00028-GCM
 UNITED STATES,

                 Plaintiff,

     v.                                                         ORDER

 JEREMIAH WELDON SLOAN,

                 Defendant.


          THIS MATTER comes before the Court on the Court’s own motion. Defendant Jeremiah

Weldon Sloan filed a pro se Motion to Reduce Sentence Pursuant to First Step Act (Doc. No. 105)

and counseled Supplement to Defendant’s Pro Se Motion to Reduce Sentence Under the First Step

Act (Doc. No. 112). The Court instructs the Government to respond to this Motion within thirty

(30) days of entry of this Order.

          SO ORDERED.


                                       Signed: April 22, 2021




           Case 3:93-cr-00028-GCM Document 113 Filed 04/22/21 Page 1 of 1
